91 F.3d 166
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Doris M. LEDDY, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 95-3053.
United States Court of Appeals, Federal Circuit.
April 19, 1996.

Before NEWMAN, MICHEL, and RADER, Circuit Judges.
NEWMAN, Circuit Judge.


1
Doris M. Leddy appeals the decision of the Merit Systems Protection Board, Docket No. PH0752930360-I-1, dismissing her appeal for lack of jurisdiction.  Based on our decision in Schall v. United States Postal Service, 73 F.3d 341 (Fed.Cir.1996), we affirm.


2
In Schall we held that the Merit Systems Protection Board does not have jurisdiction to review an action affecting a non-preference eligible employee of the Postal Service if that action was taken as part of a reduction in force.  Id. at 344.  Ms. Leddy is a non-preference eligible employee and does not allege that the reorganization of the Postal Service which resulted in her demotion was directed at her personally or otherwise a sham.  Under such circumstances, Schall establishes that the Board lacks jurisdiction over her appeal.